TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-19-00833-CV


                           County of Williamson, Texas, Appellant

                                               v.

                    Texas Commission on Environmental Quality and
  Its Executive Director Toby Baker in his Official Capacity, and LealCo, Inc., Appellees


               FROM THE 200TH DISTRICT COURT OF TRAVIS COUNTY
     NO. D-1-GN-19-000905, THE HONORABLE DARLENE BYRNE, JUDGE PRESIDING



                           MEMORANDUM OPINION


              Appellant County of Williamson, Texas, has filed an unopposed motion to dismiss

this appeal. We grant appellant’s motion and dismiss the appeal. See Tex. R. App. P. 42.1(a).



                                            __________________________________________
                                            Thomas J. Baker, Justice

Before Chief Justice Rose, Justices Baker and Triana

Dismissed on Appellant’s Motion

Filed: September 4, 2020